THE COURT.
It appearing that on the preparation of the record on appeal respondent served on appellant and filed with the clerk “a notice designating additional papers or records ... to be included in the record on appeal” (Rule 5(b)), the same consisting of the reporter’s transcript of testimony taken at the hearing in proceeding numbered 117096, and that the second section of the reporter’s transcript herein consisting of pages 1 to 95 inclusive was not necessary or proper in the presentation of this appeal,-—■
It is ordered that the judgment filed herein on May 16, 1952, be and it is amended as above printed.
Appellant’s petition for a hearing by the Supreme Court was denied July 15, 1952. Schauer, J., was of the opinion that the petition should be granted.